            Case 3:21-cv-00767-MEM Document 1 Filed 04/27/21 Page 1 of 6




                          UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


AGENCY INSURANCE COMPANY OF
MARYLAND,
                                                   CIVIL ACTION NO. ____________
                           Plaintiff,

                      v.

PLACIDA PAULINO and IDALIS
PAULINO,

                           Defendants.


                    COMPLAINT FOR DECLARATORY JUDGMENT

                                         Introduction

       This action seeks Declaratory Judgment from this Honorable Court with respect to the

rights and duties of Agency Insurance Company of Maryland and Placida Paulino and Idalis

Paulino under a policy of automobile insurance issued by Agency Insurance Company of

Maryland to Placida Paulino on February 4, 2020.

I.     THE PARTIES

       1.      Agency Insurance Company of Maryland (hereinafter “Agency”) is a company

duly authorized to issue automobile insurance policies in the Commonwealth of Pennsylvania

and is organized under the laws of the State of Maryland with its principal place of business

located at 7450 Coca Cola Drive, Hanover, Maryland 21076.

       2.      Defendant, Placida Paulino is an adult individual with an address of 201 Maple

Lane, East Stroudsburg, Pennsylvania.

       3.      Defendant, Idalis Paulino is an adult individual with an address of 201 Maple

Lane, East Stroudsburg, Pennsylvania.
            Case 3:21-cv-00767-MEM Document 1 Filed 04/27/21 Page 2 of 6




II.    JURISDICTION

       4.      This matter is a Declaratory Judgment action pursuant to 28 U.S.C. § 2201 and

2202 based upon a contract of automobile insurance issued by Agency to Placida Paulino for

personnel automobile coverage.

       5.      More specifically, this action deals with the alleged entitlement of Idalis Paulino

to First Party Medical Benefit in the amount of $10,000 and Underinsured Motorist (“UIM”)

Benefits in the amount of $100,000 under that policy.

       6.      Jurisdiction is founded upon diversity of citizenship, pursuant to 28 U.S.C.

1332(a) since there is complete diversity of citizenship between Plaintiff and Defendants and the

amount in controversy exceeds $75,000, exclusive of interest and costs.

       7.      An actual controversy of a justifiable nature exists between Agency and

Defendants involving the rights and obligations of the parties under the policy of insurance and

dependent upon the construction of said contract of insurance, and the controversy may be

determined by a judgment of this suit.

       8.      All other identifiable persons or entities who have or claim an interest in the

matters in this controversy or who would be affected by the declarations made by this Court have

been made a party to this action.

III.   FACTS

       9.      On February 3, 2020, Placida Paulino applied to Agency seeking a policy of

personal automobile insurance. See Signed Application attached hereto as Exhibit A.

       10.     As part of that application, Placida Paulino was listed as the only driver and

household resident, defined as the “applicant, spouse, all other household residents over the age




                                                2
          Case 3:21-cv-00767-MEM Document 1 Filed 04/27/21 Page 3 of 6




of 14, all regular drivers of the vehicles listed on this application, and all children who live away

from home who even occasionally drive the vehicles.” Id.

       11.      On February 4, 2020, Agency issued to Placida Paulino a policy of personal

automobile insurance bearing policy number AU0504441.             See Declarations Page attached

hereto as Exhibit B.

       12.      Policy AU0504441 provided First Party Medical Benefit in the amount of

$10,000 and UIM Benefits in the amount of $100,000/per individual, $300,000/per accident. Id.

       13.      On June 9, 2020 Idalis Paulino, adult daughter of Placida Paulino, was residing at

228 Schaefer Street, Brooklyn, New York when she was involved in a motor vehicle accident

while a passenger in a vehicle operated by her friend Marlon Hudson on Linden Boulevard in

Brooklyn, New York. See Lease attached hereto as Exhibit C; and Police Report attached hereto

as Exhibit D.

       14.      Idalis Paulino sustained various injuries which resulted in her being hospitalized

for two different periods of time in June 2020.

       15.      On or about August 28, 2020 State Farm, insurer of Marlon Hudson, tendered its

liability limits of $25,000 to Idalis Paulino.

       16.      Idalis Paulino subsequently made demand to Agency for First Party Medical

Benefit and UIM Benefit under policy AU0504441.

       17.      Section II of the insuring agreement for policy AU0504441 provides that Agency

will pay the First Party Medical Benefit, in accordance with the Pennsylvania Motor Vehicle

Financial Responsibility Law, “for an insured who sustains bodily injury caused by an accident

arising our of the maintenance or use of a motor vehicle.” See Policy of Insurance Attached

hereto as Exhibit E.



                                                  3
            Case 3:21-cv-00767-MEM Document 1 Filed 04/27/21 Page 4 of 6




          18.   Section IV of the insuring agreement for policy AU0504441 provides:

                Subject to the Limits of Liability, if you pay the premium for
                Underinsured Motorist Coverage, we will pay compensatory
                damages, other than punitive or exemplary damages, which an
                insured is legally entitled to recover from an owner or operator of
                an underinsured motor vehicle because of bodily injury:

                         1     sustained by an insured; and
                         2     caused by an accident.

                Id.


          19.   The policy defines “insured” in both Section II and Section IV as:

                         1.    you or any family member;

                Id.


          20.   The “Definitions” section of the policy on page 2 defines “family member” as “a

person related to you by blood…whose primary residence is in your household…” Id.

          21.   Agency has no obligation to provide either First Party Medical Benefit or UIM

benefit to Idalis Paulino under policy AU0504441 as she was not a resident of Placida Paulino’s

household at the time of the accident on June 9, 2020.

          22.   Agency seeks a declaration from this Honorable Court to formalize its denial of

UIM benefits to Idalis Paulino under policy AU0504441 for injuries sustained in the accident of

June 9, 2020.

                                            COUNT I
                      Declaratory Judgment – Agency Has No Duty to Provide
                            First Party Medical Benefit to Idalis Paulino

          23.   Agency repeats and incorporates the foregoing allegations as if set forth fully

herein.




                                                 4
            Case 3:21-cv-00767-MEM Document 1 Filed 04/27/21 Page 5 of 6




          24.   Idalis Paulino was a resident of 228 Schaefer Street, Brooklyn, New York on June

9, 2020.

          25.   Agency is not obligated to provide First Party Medical Benefit to Idalis Paulino

under policy AU0504441 for injuries sustained in the accident of June 9, 2020 because Idalis

Paulino was not a resident of the household of its insured Placida Paulino pursuant to the terms

of the policy at the time of the accident.

          26.   Whether Agency is obligated to provide First Party Medical Benefit to Idalis

Paulino related to the accident of June 9, 2020 the subject of dispute between Agency and Idalis

Paulino and Placida Paulino.

                                     COUNT II
  Declaratory Judgment – Agency Has No Duty to Provide UIM Benefits to Idalis Paulino

          27.   Agency repeats and incorporates the foregoing allegations as if set forth fully

herein.

          28.   Idalis Paulino was a resident of 228 Schaefer Street, Brooklyn, New York on June

9, 2020.

          29.   Agency is not obligated to provide UIM Benefit to Idalis Paulino under policy

AU0504441 for injuries sustained in the accident of June 9, 2020 because Idalis Paulino was not

a resident of the household of its insured Placida Paulino pursuant to the terms of the policy at

the time of the accident.

          30.   Whether Agency is obligated to provide UIM Benefit to Idalis Paulino related to

the accident of June 9, 2020 the subject of dispute between Agency and Idalis Paulino and

Placida Paulino.

          WHEREFORE, Plaintiff, Agency Insurance Company of Maryland, respectfully

requests that this Honorable Court enter an Order declaring the following:

                                                5
           Case 3:21-cv-00767-MEM Document 1 Filed 04/27/21 Page 6 of 6




      A.      Agency is not obligated under the policy of insurance AU0504441 to provide

              First Party Medical Benefit to Idalis Paulino in connection with the accident

              which occurred on June 9, 2020 in Brooklyn, New York;

      B.      Agency is not obligated under the policy of insurance AU0504441 to provide

              Underinsured Motorist Benefit to Idalis Paulino in connection with the accident

              which occurred on June 9, 2020 in Brooklyn, New York; and

      C.      That Agency is entitled to such other relief as this Court deems just and proper.

                                            Respectfully submitted,

                                           POST & SCHELL, P.C.
                                           By: s/ Kevin T. McGarry
Dated: April 27, 2021                           John W. Croumer, Esquire
                                                I.D. #: PA208170
                                                Kevin T. McGarry, Esquire
                                                I.D. #: PA313204
                                                Attorneys for Plaintiff
                                                1869 Charter Lane
                                                P.O. Box 10248
                                                Lancaster, PA 17605-0248
                                                (717) 291-4532
                                                (717) 291-1609 – Fax
                                                jcroumer@postschell.com
                                                kmcgarry@postschell.com




                                               6
